Citation Nr: 0024193	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
compression fracture of L3-4 with spinal stenosis of L4-5 and 
radiculopathy, currently assigned a 30 percent evaluation.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right os calcis with osteoarthritis, 
currently assigned a 10 percent evaluation.

3.  Entitlement to an increased rating for residuals of a 
fracture of the left os calcis, postoperative fusion, 
currently assigned a 10 percent evaluation.

4.  Entitlement to an increased rating for left leg deep vein 
thrombophlebitis, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Peter Drummond, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1997.  A hearing was held in October 1998 in 
Chicago, Illinois, before George Senyk, who is a member of 
the Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).  In September 1999, the Board released a decision 
which granted a 30 percent rating for the veteran's low back 
disability, and denied ratings in excess of 10 percent for 
right and left foot disabilities.  In addition, the final 
issue, an increased rating for left leg thrombophlebitis, was 
remanded to the RO for additional development.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
"Court").  In response to a joint motion filed by the 
parties, the Court issued an Order in April 2000, which 
vacated the Board decision insofar as it denied an evaluation 
in excess of 30 percent for residuals of a compression 
fracture of L3-4 with spinal stenosis of L4-5 and 
radiculopathy, and increased ratings for residuals of 
fractures of the right and left os calcis, each assigned a 10 
percent evaluation.

In the meantime, according to information provided by the 
veteran's representative, the RO granted a 30 percent rating 
for thrombophlebitis of the left leg by rating action dated 
in December 1999.  However, the Court has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  In this case, the representative expressly 
continued the appeal as to that issue.  

In addition, the veteran's representative, in his 
correspondence dated in July 2000, asserted that the veteran 
was unable to engage in substantially gainful employment, due 
to his service-connected disabilities.  The issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
referred to the RO for appropriate consideration.  See Norris 
v. West, 12 Vet. App. 413, 421 (1999).  He also contended 
that the veteran should be service-connected for 
thrombophlebitis in both legs.  A review of the file 
discloses that the issue of service connection for 
thrombophlebitis of the right leg has never been considered 
by the RO, and that issue is also referred to the RO for 
initial consideration.  


REMAND

As noted above, the parties in this case filed a joint motion 
for remand, citing inadequate discussion of the rating 
factors set forth in 38 C.F.R. §§ 4.40 and 4.45, including 
weakness, limitation of motion due to pain, difficulty 
lifting and bending, back spasms, excess fatigability, 
incoordination, pain on movement, lost endurance, and 
swelling, as required by Deluca v. Brown, 8 Vet.App. 202 
(1995) and VAOPGCPREC 36-97 (Dec. 12, 1997).  In addition, 
the evidence was felt to be inadequate for such a 
determination, and the parties requested a new examination, 
per, e.g., Allday v. Brown, 7 Vet.App. 517, 526 (1995).  
Accordingly, the veteran must be afforded an examination 
which takes into account all relevant criteria, and the 
extent to which any such findings cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (1999), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In addition, the extent to 
which functional loss due to pain is supported by "adequate 
pathology" must also be reported.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); 38 C.F.R. § 4.40 (1999).  Evidence of 
disuse, such as atrophy, the condition of the skin, absence 
of normal callosity or the like, must also be described.  
38 C.F.R. § 4.40 (1999).  In addition, the treatment records 
pertaining to the disabilities at issue should be obtained.

Concerning the issue of an increased rating for left leg 
thrombophlebitis, that issue was remanded by the September 
1999 Board decision, and, accordingly, was not part of the 
appeal to the Court.  As noted in the prior remand, effective 
January 12, 1998, the portion of the rating schedule 
pertaining to cardiovascular disorders was revised.  Where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies (unless otherwise provided).  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

Subsequent to the September 1999 remand, VA issued a General 
Counsel opinion, which held that VA must first determine 
whether the revised version is more favorable to the veteran, 
which may require the Board to apply both the old and new 
versions of the regulation.  VAOPGCPREC 3-2000 (2000).  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  Id.  Thus, while the Board must apply 
both the former and the revised versions of the regulation 
for the period prior and subsequent to the regulatory change, 
an effective date based on the revised criteria may be no 
earlier than the date of the change.  Id.; DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).  

The evidence acquired in connection with the remand 
development has not been associated with the file; 
consequently, the Board is not able to ascertain whether the 
remand development was adequate.  However, according to a 
copy of the December 1999 rating decision submitted by the 
veteran's representative, it appears that the RO considered 
both sets of criteria, and determined that the earlier 
criteria were more favorable.  Therefore, after confirming 
that the development was adequate, in view of the above 
discussion, that issue should be returned to the Board for 
appellate consideration.  

Accordingly, in compliance with the Court's Order and the 
Joint Motion which generated that Order, the case is REMANDED 
to the RO for the following:

1.  The RO should ask the veteran to 
provide a list with the names, locations, 
and dates of treatment of any physicians, 
hospitals, or treatment centers (VA and 
private) who provided him treatment for 
his service-connected low back, foot and 
thrombophlebitis disabilities from 
September 1995 to the present, then. 
obtain complete clinical records of all 
such treatment.  If private treatment is 
reported and those records are not 
provided, the veteran and his 
representative should be informed of this 
and given the opportunity to obtain the 
records.  

2.  Thereafter, but regardless of whether 
any records are received, the RO should 
schedule the veteran for a VA examination 
to ascertain the severity of his service-
connected low back and bilateral foot 
disabilities.  The examination must 
include any necessary tests or studies, 
and the claims file, to include a 
complete copy of this REMAND, must be 
provided to and be reviewed by the 
examiner. The examination report should 
note whether the claims file was 
reviewed.  All findings and conclusions 
should be reported in detail, as such are 
essential to the Board's determination.  
The following lettered paragraphs refer 
to the individual disabilities to be 
examined:

(a) The examination of the veteran's 
residuals of a compression fracture of 
L3-4 with spinal stenosis of L4-5 and 
radiculopathy, should include range of 
motion, to include the extent to which 
motion is limited by pain, as well as 
whether the back exhibits weakened 
movement, excess fatigability, difficulty 
lifting and bending, lost endurance, 
swelling, or incoordination attributable 
to the service-connected disability, and, 
if so, to what extent.  The objective 
indicia of pathology accompanying the 
manifestations should also be described, 
as well as evidence of disuse, such as 
atrophy, the condition of the skin, 
absence of normal callosity or the like.  
It should also be determined whether the 
veteran has symptoms compatible with 
sciatic neuropathy, such as 
characteristic pain, muscle spasm, absent 
ankle jerk, or other neurological 
findings associated with radiculopathy.  
The presence or absence of such symptoms 
should be noted on the examination 
report, as well as the severity and 
frequency of any attacks.  Any other 
symptoms associated with the service-
connected back disability should also be 
reported.  

(b) The examination of the residuals of a 
fracture of the right os calcis with 
osteoarthritis, and the residuals of a 
fracture of the left os calcis, 
postoperative fusion, should include, for 
each ankle, whether, and to what extent, 
there is limitation of motion, ankylosis, 
and/or malunion.  In addition, the 
examination report should reflect extent, 
if any, to which there is limitation of 
motion due to pain, weakened movement, 
excess fatigability, lost endurance, 
swelling, or incoordination attributable 
to a service-connected ankle disability.  
The objective indicia of pathology 
accompanying the manifestations should 
also be described, as well as evidence of 
disuse, such as atrophy, the condition of 
the skin, absence of normal callosity or 
the like.  Any other symptoms associated 
with the service-connected ankle 
disabilities should also be reported.  
3.  The RO should review the veteran's 
claims folder and ensure that all the 
foregoing development is completed. 
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action. 

4.  The RO should also review the claims 
folder and ensure that all requested 
development concerning the issue of 
entitlement to an increased rating for 
left leg deep vein thrombophlebitis has 
been completed in full, to include the 
examination requested in the previous 
remand.  Specific attention is directed to 
the examination report(s).  If the 
requested examination(s) does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report(s) must be 
returned for corrective action.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examination.  In addition, 
regarding the thrombophlebitis issue, the old 
and new criteria must be considered to 
determine which are more favorable to the 
veteran, with the appropriate criteria 
applied, in light of VAOPGCPREC 3-2000 
(2000).  If the decision with respect to any 
issue remains adverse to the veteran, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until he is notified.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


